Citation Nr: 0019159	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right knee strain, status-post medial collateral ligament 
tear and associated degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as lumbar strain and myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.

As an initial procedural matter, the Board notes that the RO 
denied entitlement to service connection for a left knee 
disability by rating decision dated in September 1992.  In 
April 1993, the veteran filed a claim for a left knee 
disability, which was apparently considered a notice of 
disagreement with the September 1992 decision because a June 
1993 statement of the case was issued, which included the 
claim for a left knee disability.  In a July 1993 substantive 
appeal, the veteran made no particular reference to a left 
knee disability.  

Nonetheless, in June 1994, the RO again denied a claim for a 
left knee disability and issued a supplemental statement of 
the case.  In November 1995, the veteran indicated an intent 
to file a claim for a left knee disability as a secondary 
claim.  Based on the above, the Board finds that the issue of 
entitlement to service connection for a left knee disability 
on a direct basis is not before the Board at this time; 
rather, the issue of entitlement to service connection for a 
left knee disability on a secondary basis is referred to the 
RO for appropriate action.  It is further noted that no issue 
concerning the left knee has been certified to the Board, nor 
have contentions been advanced as to that issue by the 
appellant's representative.

Further, the Board notes that the veteran filed a claim for 
entitlement to service connection for a cervical spine 
disability, which was denied by rating decision dated in 
September 1992.  In April 1993, the veteran filed a notice of 
disagreement but subsequently withdrew the claim in November 
1995.  Thus, the issue of entitlement to service connection 
for a cervical spine disability is not before the Board at 
this time.

Turning next to the issues on appeal, the issue of new and 
material evidence to reopen a claim of service connection for 
a low back disorder will be discussed below, the remaining 
issue of an increased rating for a right knee disorder will 
be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder by decisions dated in June 1978, June 1983, and 
August 1984.  He was provided notice of all the decisions.  
The veteran did not timely disagree and those decisions 
became final.

2.  The RO's August 1984 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.

3.  The evidence submitted subsequent to the RO's August 1984 
decision, which includes the veteran's written statements, VA 
outpatient treatment reports, private medical records, and 
documents from the veteran's federal court case, in an 
attempt to reopen his claim for service connection does not 
bear directly and substantially on the issue of entitlement 
to service connection for a low back disorder, claimed as 
lumbar strain and myositis.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's August 1984 
rating decision denying entitlement to service connection for 
a low back disorder, claimed as lumbar strain and myositis, 
does not bear directly and substantially on the matter under 
consideration; therefore, is not new and material and the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
clarified the standard to be used for determining whether new 
and material evidence has been submitted.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the veteran filed his initial claim for low 
back pain in January 1978.  Although a VA examination report 
showed lumbar strain and neuropathy, the RO concluded that it 
was speculative to relate an episode of myositis during 
service to the diagnosed back disorder.  In late 1980, the 
veteran again filed claims for a back injury and for 
myositis.  In December 1980, the RO denied entitlement to 
pension but did not directly address the issue relating to 
the veteran's back disorder.  Shortly thereafter, he filed a 
claim specifically for myositis, relating that it affected 
his hip.  In July 1981, the RO denied the claim for a hip and 
pelvis disorder.  Finally, in May 1982, the veteran requested 
that his claim for a low back problem be reopened, which was 
denied by rating decisions dated in June 1983 and August 
1984.  Accordingly, the August 1984 rating action is the 
final decision on the merits of the veteran's claim.  It is 
noted that the appellant received notice of all decisions at 
the time they were issued and did not timely disagree 
therewith.

In November 1991 and June 1992, the veteran again filed 
claims for a low back disorder, characterized as myositis.  
By rating decision dated in September 1992, the RO denied the 
veteran's claim on the basis that no new and material 
evidence had been submitted.  This appeal is now before the 
Board from the veteran's unsuccessful attempt to reopen his 
claim for entitlement to service connection for a low back 
disorder, variously claimed as low back strain, lumbar 
strain, and myositis.  As a procedural matter, the Board 
considers the characterization of the veteran's low back 
disorder as a back strain and/or myositis to be the same back 
pathology.

Additional medical evidence submitted since the prior final 
denial includes private medical treatment from Drs. Stewart, 
Fernyhough, Greenwald, Mizel, Rubenstein, and Jones.  In 
essence, private medical treatment dated from August 1990 
reflects that the veteran received treatment for a slip and 
fall injury to his back, neck, and knees, including physical 
therapy.  At one point, Dr. Stewart reflected that the injury 
should be covered by Workers Compensation.  During treatment, 
a past medical history of a lumbar spine injury as a result 
of a motor vehicle accident in 1987 was also noted.  
Moreover, although Dr. Mizel indicated that he believed that 
the veteran's lumbar spine degenerative changes pre-existed 
the August 1990 injury, he did not address the issue of 
whether the low back changes were a result of military 
service.  In connection with the August 1990 injury, the 
veteran filed a federal lawsuit seeking to recover damages 
for his injuries.  Some of the court documents are also 
associated with the claims file, including a June 1993 
opinion by the United States Court of Appeals for the 
Eleventh Circuit dismissing the veteran's complaint.  
Although new, this evidence is not material as it does not 
provide probative information concerning the etiology of the 
veteran's chronic back disability.  In fact, this evidence 
suggests that the veteran's back disorder began in August 
1990 as a result of a slip and fall injury, some 30 years 
after service separation. 

The next items submitted to the claims file are VA 
examination reports dated in July 1992 and January 1994, in 
which the veteran reported, among other things, a long 
history of low back pain beginning during service.  The 
diagnoses in the July 1992 examination included degenerative 
joint disease of the lumbar spine, and in the January 1994 
examination included chronic lumbar strain.  Significantly, 
neither of the examiners attributed the veteran's back 
disorder to military service except by the history provided 
by the veteran.  However, the Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  While new, this evidence is not material as it does 
not indicate a causal relationship between a chronic back 
disability and a single episode of myositis in service 
(defined by Stedman's Medical Dictionary, 26th ed. as an 
inflammation of the muscle) over 30 years prior to the time 
of the examinations and is, thus, not sufficient to reopen 
the veteran's claim.  

The next item submitted in support of the veteran's claim was 
a letter from William N. Haynes, M.D., dated in October 1981 
to the effect that the veteran had been under his care since 
July 1970.  Dr. Haynes related that the veteran first 
complained of back pain in March 1971 and had recurrent 
episodes over the next several years.  While new, to the 
extent that it was not previously considered, the Board finds 
that it is not material to the issue of service connection 
because it dates the onset of the veteran's back pain to 
1971, some 14 years after service separation, and does not 
indicate a causal relationship between those complaints of 
back pain and military service.  Thus, the October 1981 
letter is not sufficient to reopen the veteran's claim.

Similarly, the veteran submitted a letter dated in May 1980 
from a VA staff physician to the effect that the veteran had 
been treated at the VA Clinic since September 1979 for 
several problems besides a low backache.  He noted that there 
were no current restrictions but restrictions could be 
necessary from time to time when the veteran's backache was 
aggravated.  Again, while new, it is not material as it dates 
the onset of the veteran's back pain to 1979, some 22 years 
after service separation, and does not indicate a causal 
relationship between those complaints and military service.  
Thus, the May 1980 letter is not sufficient to reopen the 
veteran's claim.

The Board has also considered additional medical evidence 
associated with the claims file, which was previously 
submitted but it is unclear to the Board whether it was 
considered with the prior denials.  First, a letter dated in 
September 1980 from the Medical Director of the University 
Health Services and outpatient treatment records from the 
University of Miami are associated with the claims file, 
which reflect that the veteran was treated on multiple 
occasions at the Health Services from September 1966 to 
January 1973 but had no visits concerning low back syndrome 
or back strain.  The Medical Director related, however, that 
the veteran was examined in the Emergency Room in October 
1967 for stiffness in the back, which the veteran related to 
the same problem he had had during the Spring 1967.  Finally, 
the Medical Director noted that in September 1968, the 
veteran complained of pain in the low back after falling from 
a chair.  While new, this evidence is not material as it 
dates the onset of the veteran's back pain to 1967, still 10 
years after service separation, and does not indicate a 
causal relationship between those complaints and military 
service.  Thus, the evidence is not sufficient to reopen the 
veteran's claim.

Also contained in the claims file is a letter dated in April 
1978 from Walter C. Jones, III, M.D., to the effect that he 
treated the veteran in October and December 1976 for a 
possible herniated lumbar disc.  Although he did not indicate 
the etiology of the possible herniated disc, the treating 
physician remarked that he had not treated the veteran since 
December 1976.  While new, to the extent it was not 
previously considered, the evidence is not material in that 
it does not relate the veteran's low back complaints with 
miliary service, which was some 20 years prior to treatment.  
In fact, it suggested, without explicitly stating, that the 
veteran had sustained some injury in 1976.  Thus, the 
evidence is not sufficient to reopen the veteran's service-
connected claim.

The Board has considered the multiple written statements 
submitted by the veteran.  Although his statements are deemed 
truthful for purposes of this decision and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical nexus between an in-service complaint of 
myositis and his current chronic back disability.  The 
veteran simply lacks the medical expertise to offer an 
opinion as to the existence of medical causation of any 
current disability.  Id.  

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for a low back 
disorder, claimed as lumbar strain and myositis, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156 (1999).  Having found that the evidence is not 
new and material, there is no reason for the Board to reach 
the issue of well-groundedness. 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a low back 
disorder, claimed as lumbar strain and myositis, is not 
reopened and the benefits sought are denied.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for an increased rating is well-grounded by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  As such, the Board has a duty to assist the veteran 
in the development of facts pertinent to his claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Further, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371 (1993).  Moreover, if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  In addition, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Veterans Claims Court) found 
inadequate a physical examination that did not describe 
functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate the claim on appeal.  Specifically, in the two most 
recent VA examinations reports (apparently undertaken by the 
veteran's treating physician on a fee-basis), the veteran 
reported that he had had no other injury to his right knee 
except in service.  However, the record clearly shows that 
the veteran was treated on numerous occasions for right and 
left knee problems after a 1990 work-related accident.  In a 
September 1990 treatment record, it was noted that the 
veteran had a knee problem in service but no additional 
problems until he injured himself in a slip and fall incident 
in August 1990.  Because the examiner did not have a full 
information with respect to the veteran's past medical 
history (and apparently no access to the claims file), the 
Board finds that a remand is necessary to determine what, if 
any, proportion of the veteran's current right knee 
disability is attributable to the August 1990 injury and/or 
another apparent injury referenced in the claims file as 
December 1987.

In view of his complaints of pain, loss of motion, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that additional development in this area is indicated.  
Further, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Finally, in order to make certain that 
all records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for right knee 
disability, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999). 

2.  The veteran should then be scheduled 
for an appropriate VA examination by a 
physician who has not previously examined 
the veteran in order to determine the 
nature and severity of his right knee 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history.  In reviewing the records, the 
examiner's attention is directed to an 
August 1990 slip and fall injury and 
subsequent treatment records, and a 
December 1987 automobile accident.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's right 
knee disability, including all functional 
impairment associated therewith.  The 
Board is seeking resolution of the 
relationship between the level of 
disability attributable to the service-
connected right knee disability and the 
subsequent injury sustained in August 
1990 and/or December 1987.  Specifically, 
the examiner is requested to address the 
following issues:

(a) what is the current nature of the 
veteran's right knee impairment, 
including the presence of ankylosis, 
recurrent subluxation, status/post 
cartilage removal, lateral instability, 
dislocation, frequent episodes of 
locking, or limitation of motion?

(b) what proportion, if any, of the 
veteran's current right knee disability 
is attributable to the August 1990 injury 
and/or to the December 1987 automobile 
accident?

All indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner 
should specify, on the examination 
report, what constitutes a full range of 
motion.  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the right knee and if it is 
a consequence of the injury in service, a 
post-service injury, aging, or some other 
cause.  If there are no indicators of 
arthritis, that too should be set forth 
in detail.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes, and the complete 
examination report, including any X-ray 
reports, should be associated with the 
claims file. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
(compensable) rating for right knee 
strain, status-post medial collateral 
ligament tear and associated degenerative 
changes.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



